COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                                §

  THE STATE OF TEXAS,                           §              No. 08-18-00190-CR

                       State,                   §                 Appeal from the

  v.                                            §          Criminal District Court No. 1

  TIMOTHY WEST,                                 §            of El Paso County, Texas

                        Appellee.               §              (TC# 20180D03392)

                                            §
                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to file

the brief until September 19, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Gandara, the Appellee’s attorney, prepare

the Appellee’s brief and forward the same to this Court on or before September 19, 2019.

       IT IS SO ORDERED this 21st day of August, 2019.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.